31 U.S. 776 (____)
6 Pet. 776
THE UNITED STATES, PLAINTIFF
v.
ZALEGMAN PHILLIPS.
Supreme Court of United States.

MR ATTORNEY-GENERAL, of counsel for the plaintiff, having informed the court that a nolle prosequi had been entered in this cause in the circuit court of the United States for the eastern district of Pennsylvania, agreeably to instruction from the president of the United States, of which a copy has been filed in the office of the clerk of this Court, and which was read in open Court, now here moved the Court to dismiss this cause; on consideration whereof, it is ordered by this Court, that this cause be, and the same is hereby dismissed.